DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
1. 	The specification is objected because of the following reasons:
In par. [0001]: insert US Patent no. 11,133,439. 
Appropriate correction is required. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Danesh et al. (US 2019/0088820).
	Re claim 1, Danesh teaches, Figs. 6-9, [0029, 0062, 0069, 0107, 0110-0112], a method to form a light emitting device comprising the steps of:
-providing a light emitting diode (LED) (10) having an LED top surface (of 50), an LED bottom surface (of 22, 24 and/or 26), and a plurality of LED sidewalls, wherein the plurality of LED sidewalls are substantially orthogonal to the LED top surface (of 50) and the LED bottom surface (of 22, 24 and/or 26), and wherein each LED sidewall is contiguous with at least the LED top surface or the LED bottom surface;
-providing a dielectric layer (60) on the LED sidewalls;
-forming a trench in the dielectric layer (60) (between LEDs 10), wherein the trench has trench sidewalls and a trench bottom, wherein the trench sidewalls are substantially parallel to the plurality of LED sidewalls; and
-forming a first distributed Bragg reflector (DBR) (70) in the trench, wherein the first DBR (70) comprises a plurality of layers (layer on each sidewall), and wherein the plurality of layers conformally coat the trench sidewalls and trench bottom.

    PNG
    media_image1.png
    402
    790
    media_image1.png
    Greyscale

Re claim 2, Danesh teaches the LED comprises gallium nitride, indium gallium nitride, indium arsenide, aluminum gallium arsenide, gallium arsenide, gallium phosphide, gallium arsenide phosphide, aluminum indium gallium. phosphide, gallium arsenide nitride, aluminum indium arsenide, aluminum antimonide, indium phosphide, indium antimonide, or indium gallium arsenide phosphide, and combinations thereof (e.g. doped GaN & GaN, [0084]).
Re claim 3, Danesh teaches the step of forming a wavelength-converting layer (W-CL) overlying the LED (e.g. a down converting element) [0058]. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Danesh in view of Kang (US 2006/0208273).
The teachings of Danesh have been discussed above. 
Re claim 4, Danesh does not teach providing a second DBR underlying the LED, the second DBR having a second DBR first surface and a second DBR second surface that are substantially parallel to the LED bottom surface.
Kang teaches, Fig. 1, a pair of DBR layers (9).  
As taught by Kang, one of ordinary skill in the art would utilize and modify the above teaching to obtain a second DBR as claimed, because it aids in improving concentration of light. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Kang in combination Danesh due to above reason. 
5.	Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Danesh in view of Takaki et al. (US 2012/0320447). 
The teachings of Danesh have been discussed above. 
Re claim 6, Danesh does not teach the first DBR is deposited by a chemical vapor deposition technique. 
Takaki teaches “plasma CVD is used to form the upper DBR mirror 116” [0032]. 
As taught by Takaki, one of ordinary skill in the art would utilize the above teaching to deposit the first DBR by CVD technique, because CVD technique is a known and widely used technique in the art to form thin/qualify layers. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Takaki in combination Danesh due to above reason. 
 Allowable Subject Matter
6.	Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431. The examiner can normally be reached Monday-Friday, 6AM-4PM, alternative Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        12/1/22